UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-09358 BULOVA TECHNOLOGIES GROUP, INC. (Exact name of registrant as specified in its charter) Florida (State or other jurisdiction of incorporation or organization) 83-0245581 (IRS Employer Identification No.) 2alkenburg Road Tampa, Florida 33619 (Address of principal executive offices) (Zip Code) (727) 536-6666 (Registrant’s telephone number, including area code) Securities registered pursuant to Section12(b) of the Act: None Securities registered pursuant to Section12(g) of the Act: Common Stock, $.001 par value (Title of Class) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yesþ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). Yesþ Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes o No þ As of January 30, 2013 the Company had 3,479,263,290 shares of Common Stock and 2,000,000,000 shares of Preferred Stock issued and outstanding. BULOVA TECHNOLOGIES GROUP, INC. FORM 10-Q FOR THE QUARTER ENDED DECEMBER 31, 2012 TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION Item1. Financial Statements 3 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Item4. Controls and Procedures 21 PART II – OTHER INFORMATION Item6. Exhibits 22 Signatures 23 2 PART I Item1. Consolidated Financial Statements BULOVA TECHNOLOGIES GROUP, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS December 31, (unaudited) September 30, ASSETS Cash and equivalents $ $ Accounts receivable - Contract claim receivable - - Inventory Other current assets Total current assets Property, plant and equipment Other assets Total Assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Accounts payable $ $ Accrued expenses Advance payments and billings in excess of cost - Current portion of long term debt (see note6) Current liabilities associated with discontinued operations - Total current liabilities Shareholder loans and accrued interest Long term debt, net of current portion Total liabilities Commitments and contingencies - - Shareholders’ deficit: Preferred stock, $.00001 par, authorized 5,000,000,000 shares; 2,000,000,000 issued and outstanding at December 31, 2012 and September 30, 2012 Common stock, $.001 par; authorized 5,000,000,000 shares; 3,231,839,048 and 1,658,327,831 issued and outstanding at December 31, 2012 and September 30, 2012 Additional paid in capital in excess of par Retained deficit Total shareholders’ deficit Total liabilities and shareholders’ equity $ $ See accompanying notes to consolidated financial statements. 3 BULOVA TECHNOLOGIES GROUP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS THREE MONTHS ENDED DECEMBER 31, 2 (Unaudited) Revenues $ $ Cost of revenues Gross profit Selling and administrative expense Stock based compensation Depreciation and amortization expense Interest expense Total expenses Income (loss) from operations ) ) Other income (expense) Other income Income (loss) from continuing operations before income taxes ) Income tax expense - - Income (loss) from continuing operations ) Income (loss) from discontinued operations, net of tax ) Net Income (loss) $ $ ) Basic and diluted net income (loss) per share Income (loss) from continuing operations $ $ ) Income (loss) from discontinued operations - Basic and diluted net income (loss) per share $ $ ) Weighted average shares used in computing basic and diluted net (loss) per common share See accompanying notes to consolidated financial statements. 4 BULOVA TECHNOLOGIES GROUP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS THREE MONTHS ENDED DECEMBER 31, 2 (Unaudited) Cash flows from operating activities: Net Income $ $ ) (Income) Loss from discontinued operations ) Income (Loss) from continuing operations ) Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Stock based payment for services (Gain) from settlement of debt ) - Loss on sale of note receivable - (Gain) on sale of assets ) - Changes in operating assets and liabilities Accounts receivable Inventory ) ) Prepaid expenses and other assets Accounts payable and accrued expenses ) Advance payments and billings in excess of costs - ) Net cash flows from operating activities – continuing operations ) ) Net cash flows from operating activities – discontinued operations ) - Net cash flows from operating activities ) ) Cash flows from investing activities: Proceeds from sale of assets - Proceeds from sale of note receivable - Principle collections on note receivable - Net cash flows from investing activities – continuing operations - Net cash flows from investing activities – discontinued operations - - Net cash flows from investing activities - Cash flows from financing activities: Shareholder advances - Repayment of Shareholder loans ) - Increases in long term debt Repayment of long term debt ) ) Net cash flows from financing activities – continuing operations ) Net cash flows from financing activities – discontinued operations - - Net cash flows from financing activities ) Increase (decrease) in cash and cash equivalents ) ) Cash and cash equivalents, beginning Cash and cash equivalents, ending $ $ Cash paid for interest $ $ Cash paid for taxes $
